          Case 3:17-cv-04419-JD Document 143 Filed 02/27/20 Page 1 of 4



 1   LIEFF CABRASER HEIMANN &                         CARNEY BATES & PULLIAM, PLLC
     BERNSTEIN, LLP                                   Hank Bates (SBN 167688)
 2   Michael W. Sobol (SBN 194857)                    hbates@cbplaw.com
     msobol@lchb.com                                  Allen Carney
 3   Michael K. Sheen (SBN 288284)                    acarney@cbplaw.com
     msheen@lchb.com                                  David Slade
     Facundo Bouzat (SBN 316957)
 4   fbouzat@lchb.com                                 dslade@cbplaw.com
     275 Battery Street, 29th Floor                   519 West 7th St.
 5   San Francisco, CA 94111-3339                     Little Rock, AR 72201
     Telephone: 415.956.1000                          Telephone: 501.312.8500
 6   Facsimile: 415.956.1008                          Facsimile: 501.312.8505
 7   LIEFF CABRASER HEIMANN &
     BERNSTEIN, LLP
 8   Nicholas Diamand
     ndiamand@lchb.com
 9   Douglas I. Cuthbertson
     dcuthbertson@lchb.com
     Sean Petterson
10   spetterson@lchb.com
     250 Hudson Street, 8th Floor
11   New York, NY 10013-1413
     Telephone: 212.355.9500
12   Facsimile: 212.355.9592
13   Attorneys for Plaintiffs individually and on
     behalf of all others similarly situated
14

15                                       UNITED STATES DISTRICT COURT

16                                 NORTHERN DISTRICT OF CALIFORNIA

17                                          SAN FRANCISCO DIVISION

18   AMANDA RUSHING, et al.,                         Case No. 3:17-cv-04419-JD

19                         Plaintiffs,               JOINT NOTICE OF SETTLEMENT OF
                                                     PLAINTIFFS AND DEFENDANTS
20   v.                                              COMSCORE, INC. AND FULL CIRCLE
                                                     STUDIES, INC.
21   THE WALT DISNEY COMPANY, et al.,

22                         Defendants.

23

24               PLEASE TAKE NOTICE that on February 26, 2020, Plaintiffs and Defendants

25   Comscore, Inc. and Full Circle Studies, Inc. (collectively, “Comscore”), after a full-day mediation

26   with Magistrate Judge Jay Gandhi (Ret.), on February 5, 2020, and after weeks of further direct

27   negotiations, executed a term sheet for the settlement of all of Plaintiffs’ claims against

28
                                                                                JOINT NOTICE OF SETTLEMENT
     1932653.1                                       1              OF PLAINTIFFS AND DEFENDANT COMSCORE
                                                                                             3:17-CV-04419-JD
         Case 3:17-cv-04419-JD Document 143 Filed 02/27/20 Page 2 of 4



 1   Comscore. Plaintiffs and Comscore are working on finalizing settlement documentation
 2   forthwith.
 3
     Dated: February 27, 2020            Respectfully Submitted,
 4

 5                                          /s/ Michael W. Sobol
 6                                       Michael W. Sobol (SBN 194857)
                                         msobol@lchb.com
 7                                       Michael K. Sheen (SBN 288284)
                                         msheen@lchb.com
 8                                       Facundo Bouzat (SBN 316957)
                                         fbouzat@lchb.com
 9                                       LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                         275 Battery Street, 29th Floor
10                                       San Francisco, CA 94111-3339
                                         Telephone: 415.956.1000
11                                       Facsimile: 415.956.1008
12                                       Nicholas Diamand
                                         ndiamand@lchb.com
13                                       Douglas I. Cuthbertson
                                         dcuthbertson@lchb.com
14                                       Sean Petterson
                                         spetterson@lchb.com
15                                       LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                         250 Hudson Street, 8th Floor
16                                       New York, NY 10013-1413
                                         Telephone: 212.355.9500
17                                       Facsimile: 212.355.9592
18                                       Hank Bates (State Bar No. 167688)
                                         hbates@cbplaw.com
19                                       Allen Carney
                                         acarney@cbplaw.com
20                                       David Slade
                                         dslade@cbplaw.com
21                                       CARNEY BATES & PULLIAM, PLLC
                                         519 W. 7th St.
22                                       Little Rock, AR 72201
                                         Telephone: 501.312.8500
23                                       Facsimile: 501.312.8505
24                                       Attorneys for Plaintiffs and the Proposed Classes
25

26

27

28
                                                                          JOINT NOTICE OF SETTLEMENT
     1932653.1                                  2             OF PLAINTIFFS AND DEFENDANT COMSCORE
                                                                                       3:17-CV-04419-JD
         Case 3:17-cv-04419-JD Document 143 Filed 02/27/20 Page 3 of 4



 1   Dated: February 27, 2020         /s/ Celeste M. Brecht
 2                                  Celeste M. Brecht
                                    Sarah E. Diamond
 3                                  VENABLE LLP
                                    2049 Century Park East, Suite 2300
 4                                  Los Angeles, CA 90067
                                    Telephone: + 1 (310) 229-9900
 5                                  Facsimile: + 1 (310) 229-9901
                                    Email: cmbrecht@venable.com
 6                                  Email: sediamond@venabl.com
 7                                  Edward P. Boyle
                                    John C. Vazquez
 8                                  VENABLE LLP
                                    1270 Avenue of the Americans
 9                                  New York, NY 10020
                                    Telephone: + 1 (212) 808-5675
10                                  Facsimile: + 1 (212) 307-5598
                                    Email: epboyle@venable.com
11                                  Email: jcvazquez@venable.com
12                                  Attorneys for Defendants Comscore, Inc. and Full Circle
                                    Studies, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     JOINT NOTICE OF SETTLEMENT
     1932653.1                             3             OF PLAINTIFFS AND DEFENDANT COMSCORE
                                                                                  3:17-CV-04419-JD
         Case 3:17-cv-04419-JD Document 143 Filed 02/27/20 Page 4 of 4



 1                                                 ATTESTATION
 2               I, Michael W. Sobol, attest that all signatories listed, and on whose behalf the filing is

 3   submitted, concur in the filing’s content and have authorized the filing.

 4   Dated: February 27, 2020                    By:    /s/ Michael W. Sobol
                                                         Michael W. Sobol
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                    JOINT NOTICE OF SETTLEMENT
     1932653.1                                           4              OF PLAINTIFFS AND DEFENDANT COMSCORE
                                                                                                 3:17-CV-04419-JD
